Opinion issued January 13, 2005  



 



 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01133-CR
____________

IN RE BERTIN LOUBEAU, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Bertin Loubeau, filed a motion for leave to file a petition for writ
of mandamus and a petition for writ of mandamus.  Relator requests that this Court
compel the Honorable Carroll E. Wilborn, Jr.,
 to provide him with a free copy of the
record in cause number 11936 for the purpose of preparing an application for writ of
habeas corpus.  We grant the motion for leave to file the petition.  We deny the
petition for writ of mandamus.
               For relator to be entitled to the extraordinary remedy of mandamus, he must
establish:  (1) that he has no other adequate remedy at law available; and (2) that the
act sought to be compelled is a clear and fixed duty imposed by law that is purely
ministerial, as opposed to discretionary or judicial in nature.  Eubanks v. Mullin, 909
S.W.2d 574, 576 (Tex. App.—Fort Worth  1995, orig. proceeding).  The act that
relator seeks to compel is not one that is clearly required by law.  An indigent
criminal defendant is not entitled to a free transcription of prior proceedings for use
in pursuing post-conviction habeas corpus relief.  Id. at 576-77; Escobar v. State, 880
S.W.2d 782, 783-84 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
               Relator also cites Chapter 552 of the Texas Government Code, the “Open
Records Act.”  This chapter does not apply to the judiciary.  Tex. Gov’t Code Ann.
§ 552.003(1)(B) (Vernon 2004).
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).